OPINION OF THE COURT
De GIULIO, Judge:
Appellant alleges and government agrees that the military judge erred in adjudging a sentence to forfeitures in excess of the statutory limits for a special court-martial. Appellant further alleges that the convening authority’s action which approves a forfeiture of $625.00 pay per month for 75 days is contrary to Manual for Courts-Martial, United States, 1984, Rule for Courts-Martial 1003(b)(2) which requires that a sentence to forfeitures shall state the exact amount in whole dollars to be forfeited each month, and the number of months the forfeitures will last. We agree and will reassess the sentence.
The findings of guilty are affirmed. Reassessing the sentence based upon the error noted and the entire record, only so much of the sentence is affirmed as provides for a bad-conduct discharge, confinement for 75 days, forfeiture of $426.00 pay per month for two months and reduction to Private E-l.
Senior Judge PAULEY and Judge KENNETT concur.